OPINION DENYING A MOTION FOR MODIFICATION OR REHEARING.
The opinion of the court was delivered by
Mason, J.:
The trial court sustained a general demurrer to the petition. On appeal this court, being of the opinion that a cause of action was stated, but only as to one of the two plaintiffs, ordered a reversal so far as he was, concerned, directing that the demurrer be overruled as to him, the judgment being otherwise affirmed.- The plaintiffs move that the order be modified so as to direct the overruling of the demurrer as to both of them, or that a rehearing be granted to consider their argument in support of such action. They assert that where a petition states a cause of action in favor of any one of several plaintiffs a general demurrer thereto should be overruled in its entirety. In a number of cases language is used seeming to support that theory. (31 Cyc. 333.) What is really decided in some of them however is merely that such a demurrer should not be sustained in its entirety. In one of them (Peabody v. Washington County Mutual Insurance Co., 20 Barb; 339), as in the present case, the judgment on the.demurrer was affirmed as to one plaintiff and reversed as to the other. In some jurisdictions a demurrer is sustained as a whole unless a cause of action is stated as to all the plaintiffs. (6 Encyc. of PI. & Pr. 348.) The whole question of the technical procedure in such a case is trivial. When the petition of several plaintiffs is attacked by a general demurrer, common sense and the interest of both parties suggest that if it is good as to one of them, and not as to others, the ruling should declare and give effect to that fact.
The plaintiff’s motion is denied.